By the Court, Johnson, J.
The first question presented by the case is, whether the return of the constable gave the justice jurisdiction of the person of the defendants, in the suit before him. The return was “ personally served and by copy on E. L. Wentz, a managing agent of the defendants.” The defendants there were the present plaintiffs. It is conceded that a managing agent is a person upon whom process maybe properly served, and that service in fact upon him would be as effectual as upon the president, or any other officer. It is insisted, however, that the statement in the return, of the official position or character *576of the person upon whom process is actually served, where a corporation is proceeded against, is not sufficient, but that the justice, before he proceeds in the action, or if he has entered upon it, should require some further evidence. But where a corporation is sued in a justice’s court) there is no other way of determining the question of jurisdiction over the party, except by the constable’s return. The magistrate is to judge from that, and that alone, whether the process has been served in a manner to give him jurisdiction to proceed. His docket must show jurisdiction upon the face of the proceeding, or it would be presumed that he was acting without it, and it would be a singular proceeding in a magistrate, after taking up a cause for trial, to require proof outside of the process, and the return upon it, to establish his jurisdiction. It is not a traversable fact before him. The papers before him either show it, or they do not. If they do not, he cannot proceed, whatever parol proof may be offered. The object of the statute in requiring the constable to state in his return to a summons, “ the time and manner in which he executed the same,” was to enable the justice to determine not only whether it had been served within the proper time, and in the form prescribed, but whether it had been served upon the defendant or other proper person also. Upon the return by the constable, showing personal service upon the proper person, the justice acquires jurisdiction of the defendant. This has been often ruled, and is nowhere questioned, that I am aware of. If his jurisdiction then vests, he has acquired it in fact for all the purposes of enabling him to render a valid judgment, one which would not only pr.ote.et him but all other persons acting in good faith under it, from being proceeded against as trespassers. It may be that such a judgment will be reversed upon appeal or certiorari for errors in the proceeding to obtain it. But' that in nowise affects the jurisdiction of the magistrate, where the proper process has been regularly issued and'is returned personally served by the proper constable. His authority to proceed to trial and judgment is established by that. Personal service upon a managing agent in this case was personal service upon the de*577fendant, and as the return shows this, the jurisdiction of the justice was established, and his judgment is regular upon its face.
The next question is whether the fact stated in the return can. be contradicted and shown to be false, collaterally, in another action, for the purpose of defeating the judgment. It is settled upon authority that it cannot. (Putnam v. Man, 3 Wend. 202. Bromley v. Smith, 2 Hill, 517.) The offer was to prove that Wentz was not a managing agent of the defendants in the action, and thus to show that there had been no personal service. I am aware that the decision in the case of Putnam v. Man has been recently questioned by Justice Parker in Fitch v. Devlin, (15 Barb. 47,) but it seems to me without sufficient consideration. Because the proof offered, to show the return to be false, even if made, does not go a single step towards overthrowing the jurisdiction of the justice. It is the statute which gives him jurisdiction to proceed and render judgment, upon a certain fact being certified to him, in a prescribed form, officially. His jurisdiction does not, and never can be made to depend upon the fact of the return being true; a fact of which he can, in the very nature of things, have no knowledge whatever. The return not only makes out a prima facie case of jurisdiction as suggested by Mr. Justice Parker, but a conclusive one; and so far as that question is concerned, it is perfectly immaterial whether the return is true or false.
The power attaches. upon the official return being made, and no subsequent discovery of the mistake., or fraud, of the officer making it, takes it away, or affects it in the least. It is too well settled that nothing but facts affecting the jurisdiction of the magistrate, to try the cause and render the judgment, are competent to be proved collaterally to avoid the judgment, to require argument or authority to support the 'proposition.
It may operate harshly upon a defendant, to be deprived of the right of disputing and resisting a judgment obtained under such circumstances whenever and wherever it is interposed against him, and to turn him over to other remedies for redress. But cases of this kind must always be rare, and it is far better *578that a party should encounter occasional inconvenience and hardship, than that the jurisdiction of the judicial officer should rest on so slippery and unstable a foundation, as that in which a contrary ruling would place it. The defendants were by no means remediless. They might have appealed and alleged errors of fact, as in the case of Fitch v. Devlin, (supra,) or they might have prosecuted the constable for a false return. A new trial should, I think, be denied,
[Monroe General Term,
September 4, 1854.
Johnson, Welles and T. R. Strong, Justices.]